Citation Nr: 0521662	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  02-16 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California


THE ISSUE

Entitlement to an effective date earlier than April 7, 1997, 
for the grant of service connection for schizoaffective 
disorder, to include on the basis of clear and unmistakable 
error (CUE) in an August 30, 1994, rating decision that 
denied service connection for psychiatric disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to October 
1977.     

The manner in which this case came to the Board of Veterans' 
Appeals (Board) requires brief explanation.  In a July 2000 
rating decision, the RO granted service connection and 
assigned an initial 100 percent rating for schizoaffective 
disorder, effective December 2, 1997.  In January 2001, the 
veteran filed a notice of disagreement (NOD) with the 
assigned effective date for the award of service connection.  
The record includes a computer printout of a February 2001 
statement of the case (SOC) addressing the effective date 
question; however, it is unclear whether a copy of that SOC 
was furnished to the veteran.  In a March 2001 rating 
decision, the RO granted an earlier effective date for the 
award of service connection, of April 7, 1997.    

In a statement received in July 2001, the veteran expressed 
continued disagreement with the assigned effective date.  The 
present matter comes before the Board on appeal from an 
October 2001 rating decision in which the RO, acting on the 
veteran's July 2001 statement, denied an effective date 
earlier than April 7, 1997.  The RO issued a SOC in May 2002, 
and the veteran filed a substantive appeal (via a VA Form 9, 
Appeal to the Board of Veterans' Appeals) in September 2002.  

In May 2003, the veteran testified during a hearing before 
the undersigned Veterans Law Judge (VLJ) in Washington, D.C.; 
a transcript of that hearing is associated with the claims 
file.    
  
In November 2003, the Board remanded this matter to the RO 
for further action. After completing the requested action, 
the RO continued its denial of an earlier effective date for 
the grant of service connection for schizoaffective disorder 
(as reflected in a March 2005 supplemental SOC (SSOC)).

In light of the representative's allegations that CUE in an 
August 1994 rating decision that denied service connection 
for a psychiatric disability provides a basis for a grant of 
an earlier effective date, the the Board has expanded the 
issue on appeal as on the title page.  For the reasons 
expressed below, this matter is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.


REMAND

Unfortunately, the Board finds that additional RO action on 
the claim on appeal is warranted, even though it will, 
regrettably, further delay an appellate decision on this 
matter.

In statements received in April 2003 and May 2005, the 
veteran's representative identified as one of the bases upon 
which the veteran is requesting an earlier effective date, an 
allegation of clear and unmistakable error (CUE) in an August 
1994 rating decision that denied service connection for 
psychiatric disability.  The representative contended that 
the August 1994 decision, which denied service connection on 
the basis that the only psychiatric condition shown in 
service was a personality disorder, did not reflect 
consideration of evidence that a schizoaffective disorder 
began in service, and further, did not include application of 
the presumption of soundness despite the absence of evidence 
of a psychiatric disability that pre-existed service.  

The Board notes that a finding of CUE in the August 1994 
rating decision could directly impact the determination of 
the appropriate effective date for schizoaffective disorder; 
such a finding would vitiate the finality of the RO's denial, 
and the original, April 1994 prior claim for service 
connection would be considered to have been pending at the 
time of the RO's July 2000 grant of service connection for 
schizoaffective disorder.  The Board points out that 
different regulatory provisions govern the assignment of an 
effective date in an original claim for compensation (see 
38 C.F.R. § 3.400(b)(2)) and claims reopened after a prior, 
final denial (see 38 C.F.R. § 3.400(r)).

However, the RO has not yet addressed the veteran's 
allegations of CUE in the prior denial of service connection 
in the context of the earlier effective date claim on appeal, 
to include appropriate citation to and discussion of 38 
C.F.R. § 3.105, the legal authority governing claims for CUE 
in prior rating decisions.  To avoid any prejudice to the 
veteran, the Board finds that RO adjudication of the expanded 
issue on appeal, as well as notice to the veteran of the 
provisions of section 3.105, in the first instance, and an 
opportunity for the veteran to respond to the RO's 
determinations on this matter, before appellate 
consideration, is appropriate.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.	1.  After accomplishing any necessary 
action, the RO should adjudicate the claim 
for an effective date earlier than April 
7, 1997, for the grant of service 
connection for schizoaffective disorder, 
to include on the basis of CUE in the 
August 30, 1994, rating decision that 
denied service connection for psychiatric 
disability in light of all pertinent 
evidence and legal authority (to 
specifically include the provisions of 38 
C.F.R. § 3.105).  

2.	If the benefit sought on appeal remains 
denied, the RO should furnish to the 
veteran and his representative an 
appropriate supplemental SOC that includes 
citation to and discussion of all 
additional legal authority considered-to 
specifically include 38 C.F.R. § 3.105-
along with clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate consideration.     

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).

